   Case 3:17-cv-02650-N Document 48 Filed 02/12/19                  Page 1 of 2 PageID 258



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS

                                       DALLAS DIVISION



CHRIS BARNARD, JOLENE FURDEK,                         Civil Action No. 3:17-CV-02650-N
and RENE REVILLA, Each Individually
and on Behalf of All Others Similarly
Situated,

          Plaintiffs,
v.
FUSION LOGISTICS, INC.,
FUSION LOGISTICS, LLC,
PEI OHIO, INC., and PREMIUM
TRANSPORTAION STAFFING, INC.

      Defendants.
____________________________________/

    ORDER GRANTING JOINT MOTION FOR CONDITIONAL CERTIFICATION


          On January 31, 2019, the Plaintiffs and Defendants Fusion Logistics, Inc. and PEI Ohio,
Inc. (the Parties), filed their Joint Motion for Conditional Certification, For Approval and
Distribution of Notice and for Disclosure of Contact Information. The parties advise the Court
that the first step in their settlement plan is to obtain the Court’s order certifying the proposed
class and approving the contents of the notice to the putative class members and the consent
notice.
          The parties have agreed on the scope of the class, the contents of the notice to the
putative class members of their right to join the settlement, the manner in which said notice will
be delivered to those individuals, and the contents of the consent notice to be filed by any
putative class member who wishes to opt-in to this civil action. The parties have also agreed on
the time periods material to the opt-in process. For these reasons, it is hereby
          ORDERED AND ADJUDGED that the joint motion is GRANTED. The scope of the
class is defined as, each individual who was hired prior to March 11, 2018, by Fusion and/or PEI
to work at the Farmer’s Branch, Texas location as a “driver,” and who worked over forty hours in
   Case 3:17-cv-02650-N Document 48 Filed 02/12/19                   Page 2 of 2 PageID 259



at least one workweek in which the driver received a non-discretionary bonus. The class excludes
drivers hired on or after March 11, 2018.
       The Notice of Right to Join Settlement attached to the joint motion as Exhibit 1 (Notice
of Rights) is approved, as is the Consent to Join Collective Action Settlement (Consent Notice)
attached to the joint motion as Exhibit 2. Defendants shall provide Plaintiffs’ counsel with the
names and last known home addresses of the putative class members within in fourteen (14)
business days of the date of this Order. Plaintiffs shall have fourteen (14) days from the receipt of
the names and addresses to begin to distribute the approved Notice of Rights by mail, and the
putative class members shall have sixty (60) days from the first day of the distribution of the
Notice of Rights to file their respective Consent Notice (Opt-in Period). It is further
       ORDERED AND ADJUDGED that all other pending motions are denied as moot. This
civil action will remain open for the parties to execute their settlement plan. If all the parties
have complied with the terms of the settlement plan within forty-five (45) days after the
expiration of the Opt-in Period, then they shall file the appropriate dismissal papers. Otherwise,
the parties shall file a joint status report no later than forty-five (45) days after the expiration of
the sixty-day opt-in period. The joint status report shall advise the Court whether a dispute over
the settlement plan has arisen, and if not, the period that the parties reasonably believe is required
to comply with the settlement and dismiss the action. The Court retains jurisdiction to resolve
any disputes pertaining to the terms of the parties’ settlement.
       SIGNED February 12, 2019.



                                               _______________________________
                                               DAVID C. GODBEY
                                               UNITED STATES DISTRICT JUDGE
Agreed:

/s/ Josh Sanford
Attorney for Plaintiffs

/s/ Paul Penichet
Attorney for Fusion Logistics, Inc.

/s/ Mark Katz
Attorney for PEI Ohio, Inc.
